Title: To James Madison from Henry Smith and Others, 1 October 1810
From: Smith, Henry
To: Madison, James


Sir,Providence 1rst October 1810.
We are sensible that this intrusion upon your high public cares demands an apology: but trust that it will be found in our sincere zeal for the honour and success of your Administration, and in the importance of the occasion which suggests this Address.
There will probably be several candidates for the office of Judge of the Supreme Court, for the eastern Circuit, vacated by the decease of the late Mr. Cushing. Among others, it has been suggested that David Howell, District Attorney for this District, aspires to that important station. Although we are not aware that he has received the recommendations of any of the friends of the Administration in this quarter, yet we should be doing violence to our own feelings were we to omit respectfully to tender our advice against his appointment, which we are most firmly convinced would neither promote the credit nor serve the interests of the Government.
If political fidelity & consistency be considered as qualifications for promotion to the honours & emoluments of office, this gentleman’s pretentions are light indeed. He has at no period of his public life been remarkable for his political virtue; & the latter part of his career has deprived him of what little merit the public voice allotted him in this respect. He was recommended to the office he now holds by a reputation for talents, of which he has given very unequal proofs, and especially because he was the only gentleman of the bar in this State, who at that time even proffessed an attachment to the Administration of your illustrious predecessor—but he pertinaciously supported all the anti-republican measures of Mr. Adam’s administration, until Mr. Jefferson was elected; & even since this great change of men & measures, he has alternately supported the friends and foes of the Government in this State, according to the dictates of his caprice, or imaginary views of interest.
In the execution of the official duties incumbent upon him as the District Attorney he has manifested gross incapacity, & been guilty of great misconduct. In support of this allegation we beg leave to refer you to the Treasury department where the evidences of his misconduct & neglect of duty are multiplied & abundant. We do not deem it necessary to state any particular fact, because the fullest information on the subject is already in the hands of the Secretary of the Treasury, who, we have no doubt will entirely confirm the statement we have made. But though it would be superfluous for us to designate any particular instance of this gentleman’s official misfeasance, yet we cannot refrain from calling the notice of the President to the surreptitious and highly improper manner in which he procured the appointment of Mr. Ebenezer Knight Dexter, his son in law, to the office of Marshal of this District; an appointment which we are confident would never have been made had the near relationship of the parties been known to the executive. Mr. Dexter was recommended entirely without the knowledge, and contrary to the wishes of nearly all the influential friends of the Administration in this State; but we are at no loss to determine what share Mr. Howell partook in his recommendation.
To conclude, Sir; we are confident that the elevation of Mr. Howell to the high station in question would be so far from gratifying the friends of the Government, or the public generally in this quarter, that it would afford them much more satisfaction to see him removed from the office he now occupies.
We beg you, Sir, to be assured that nothing but the most imperious and pressing sense of duty would have compelled us to this painful disclosure of the real pretensions of a man, over whose imperfections we would willingly have drawn the viel [sic] of charity. Our confidence that the purity of the motives which dictate it will be duly appreciated by your candour, is the consolation upon which we rely in support of the step we have taken. We have the honour to be with sentiments of respect your fellow citizens
Henry Smith[and four others]
